FILED
                            NOT FOR PUBLICATION                             MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10198

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00285-PMP

  v.
                                                 MEMORANDUM *
OLIVERIO ALONSO ESTRADA-
LEMUS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Oliverio Alonso Estrada-Lemus appeals from the 36-month sentence

imposed following his conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Estrada-Lemus contends that his sentence is substantively unreasonable

because the district court failed to consider the age of his prior conviction under

United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), and because he

is unlikely to reoffend. In light of the totality of the circumstances and the factors

set forth in 18 U.S.C. § 3553(a), the sentence is substantively reasonable. See

United States v. Valencia-Barragan, 608 F.3d 1103, 1108-09 (9th Cir. 2010)

(emphasizing the limited scope of Amezcua-Vasquez).

      AFFIRMED.




                                           2                                     10-10198